Title: From George Washington to Patrick Henry, 19 February 1778
From: Washington, George
To: Henry, Patrick

 

Sir,
Head Quarters Valley Forge February 19 1778

The melancholy prospect before us, with respect to supplies of provisions induces me, reluctantly to trouble you on a subject which does not naturally fall within the circle of your attention.
The situation of the Commissary’s department and of the army, in consequence, is more deplorable, than you can easily imagine. We have frequently suffered temporary want and great inconveniences, and for several days past we have experienced little less than a famine in camp, and have had much cause to dread a general mutiny and dispersion; Our future prospects are, if possible still worse: The magazines laid up, as far as my information reaches, are insignificant, totally incompetent to our necessities; and from every appearance, there has been heretofore so astonishing a deficiency in providing, that unless the most vigorous and effectual measures are at once, every where adopted, the language is not too strong to declare that we shall not be able to make another campaign.
To what causes, this is to be attributed; whether to an ill-timed and too general revolution in the department in the midst of a campaign, to its being placed in improper, hands or to a diminution of resources, and increased difficulties in the means of procuring, or to a combination of all these circumstances; I shall not undertake to decide. We have to lament, that our affairs are so situated, and it is incumbent upon us to employ our utmost efforts to ward off the ruin such a situation of things threatens. We have it in our power to do it, but our greatest activity and the fullest exertion of our resources, are requisite.
I am earnestly requesting the aid of the executive authority of those states, whence our supplies are drawn; and in persuance of this intention, I address myself to you; convinced that our alarming distresses will engage your most serious consideration; and that the full force of that zeal and vigor, you have manifested upon every other occasion, will now operate for our relief, in a matter that so nearly affects the very existence of our contest. What methods you have it in your power to embrace for this purpose, your own judgment will best suggest; the substance of my present request, is that you will contribute your assistance to turng all the supplies your state can afford, more than are sufficient for the subsistence of its inhabitants, into a channel of supplies for the army, in such way as will appear to you most effectual; and at the same time to forwarding the means of transportation, from a defect in which we suffer great embarrassments.
I am duly honored with your favour of the 28th of last month. The method, of paying the additional state Bounty that appears to me most

eligible is that of sending the money to camp, with a temporary paymaster, to be issued on warrants from me agreeable to muster rolls and abstracts, authenticated in the same manner as practiced in other cases. Any other mode, however, that may be deemed more convenient, will be perfectly agreeable to me.
I submit it to consideration, whether it might not be advisable for your Excellency, to issue a notification to those soldiers, who have been reinlisted and permitted to go home on furlough, that on their return to camp, they will receive the additional bounty, as prescribed by the act of assembly. As most of them engaged, before the Act took place or was announced, the bounty may be put upon the footing of a reward for past services. This notification may have an influence in making them more faithful and punctual in returning to camp at the expiration of their furloughs.
